EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in email communications with Paul J. Urbanski, on September 9, 2021.

 3. 	The application has been amended as follows:           Please cancel claims 6-7 and 15-16. 	Please amend claims 1, 3-4, 10, 12-13, and 19 as follows:

In the Claims

1. (Currently Amended) A method of controlling an electronic device, comprising:
 	a depth-sensing display screen detecting a depth of an object in proximity to the depth-sensing display screen for selection actions of a user making without physically contacting with the depth-sensing display screen;
  	the electronic device generating a selection indication in response to detecting a selection action within a first icon region of a first icon or a first set of icons displayed on [[a]] the depth-sensing display screen of the electronic device,  the selection action comprises a depth of the object to the depth-sensing display screen that is less than a predefined first depth threshold;
and changing the first icon to visually indicate a first icon non-active state; 
 	the electronic device detecting that the selection action uninterruptedly moves to a second icon of the second set of icons and selects the second icon, the selection action comprises the depth of the object over the second icon to the depth-sensing display screen that is less than a predefined second depth thresholdof the object at the second icon at a predefined second depth threshold for more than a predefined linger threshold; 
 	the electronic device displaying on the depth-sensing display screen a third set of icons related to the second icon and changing the second set of icons to visually indicate a second icon set non-active state
 	when detecting that the selection action uninterruptedly moves to a third icon of the third set of icons and selects the third icon, the selection action comprises a depth of the object over the third icon to the depth-sensing display screen that is less than a predefined third depth threshold of the object at the third icon at a predefined third depth threshold for more than the predefined linger threshold, the electronic device initiating an application or function associated with the third icon 
 	
 	when detecting that the depth of the object of the selection action has increased to greater than the predefined third depth threshold, the electronic device removing the third set of icons from the depth-sensing display and changing the second set of icons to indicate a return of the second set of icons to an active state.



3. (Currently Amended) The method of claim 1, with restoring original appearance of the selected and unselected icons of the second set of icons when detecting that the selection action increases from the predetermined second threshold.  

4. (Currently Amended) The method of claim 3, 
detecting that the selection action selects the third icon comprising moving the selection action within a predetermined area of the third icon 
 	


5. (Canceled)  

6. (Canceled) 

7. (Canceled) 

8. (Original) The method of claim 1, with the application or function being associated with the third icon and the second set of icons.  

9. (Previously Presented) The method of claim 1, with the depth-sensing display screen further comprising a pressure-detecting display screen configured to measure a pressure of the selection action with the pressure-detecting display screen.  

10. (Currently Amended) An electronic device, comprising: 
 	a depth-sensing display screen detecting a depth of an object in proximity to the depth-sensing display screen for selection actions of a user making without physically contacting with the depth-sensing display screen;
 	
 	a processor coupled to the depth-sensing display screen, the processor configured to: 
	generate a selection indication in response to detecting a selection action within a first icon region of a first icon or a first set of icons displayed on the depth-sensing display screen of the electronic device, the selection action comprises a depth of the object to the depth-sensing display screen that is less than a predefined first depth threshold;
	
 	 display on the depth-sensing display screen a second set of icons related to the first icon and change the first icon to visually indicate a first icon non-active state
 	detect that the selection action uninterruptedly moves to a second icon of the second set of icons and selects the second icon, the selection action comprises the depth of the object over the second icon to the depth-sensing display screen that is less than a predefined second depth threshold of the object at the second icon at a predefined second depth threshold 
depth-sensing display screen a third set of icons related to the second icon and changing the second set of icons to visually indicate a second icon set non-active state
 	when detecting that the selection action uninterruptedly moves to a third icon of the third set of icons and selects the third icon, the selection action comprises a depth of the object over the third icon to the depth-sensing display screen that is less than a predefined third depth thresholdof the object at the third icon at a predefined third depth threshold initiate an application or function associated with the third icon; and 
 	
 	when detecting that the depth of the object of the selection action has increased to greater than the predefined third depth threshold, remove the third set of icons from the depth-sensing display and changing the second set of icons to indicate a return of the second set of icons to an active state.

11. (Currently Amended) The electronic device of claim 10, with detecting that the selection action selects the second icon 

12. (Currently Amended) The electronic device of claim 10, with restoring original appearance of the unselected icons of the second set of icons when determining that the selection action increases from the predetermined second threshold.  

13. (Currently Amended) The electronic device of claim 11, with the processor further configured to: 
selects the third icon comprising moving the selection action within a predetermined area of the third icon 
 	


14. (Canceled)  

15. (Canceled) 

16. (Canceled) 

17. (Original) The electronic device of claim 10, with the application or function being associated with the third icon and the second set of icons.  

18. (Previously Presented) The electronic device of claim 10, with the depth-sensing display screen further comprising a pressure-detecting display screen configured to measure a pressure of a selection action with the pressure-detecting display screen.  

19. (Currently Amended) A non-transitory computer readable media storing computer instructions, that when executed by one or more processors, cause the one or more processors to perform the steps of: 
 	
generating a selection indication in response to detecting a selection action within a first icon region of a first icon or a first set of icons displayed on a depth-sensing display screen of the electronic device, the selection action comprises a depth of the object to the depth-sensing display screen that is less than a predefined first depth threshold, wherein the depth-sensing display screen detects a depth of an object in proximity to the depth-sensing display screen for selection actions of a user making without physically contacting with the depth-sensing display screen;
 	displaying on the depth-sensing display screen a second set of icons related to the first icon and changing the first icon to visually indicate a first icon non-active state; 
 	detecting that the selection action uninterruptedly moves to a second icon of the second set of icons and selects the second icon, the selection action comprises the depth of the object over the second icon to the depth-sensing display screen that is less than a predefined second depth threshold of the object at the second icon at a predefined second depth threshold
 	displaying on the depth-sensing display screen a third set of icons related to the second icon and changing the second set of icons to visually indicate a second icon set non-active state
 	when detecting that the selection action uninterruptedly moves to a third icon of the third set of icons and selects the third icon, the selection action comprises a depth of the object over the third icon to the depth-sensing display screen that is less than a predefined third depth thresholdof the object at the third icon at a predefined third depth threshold , initiating an application or function associated with the third icon; and 
 	
 	when detecting that the depth of the object of the selection action has increased to greater than the predefined third depth threshold, remove the third set of icons from the depth-sensing display and changing the second set of icons to indicate a return of the second set of icons to an active state.


 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/RINNA YI/
Primary Examiner, Art Unit 2144